Citation Nr: 1127367	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-34 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to an initial compensable disability rating for a bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran has since relocated to the jurisdiction of the VARO in St. Petersburg, Florida.  

In December 2009, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the hearing is in the claims folder.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an initial compensable disability rating for a bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2001, an RO denied service connection for tinnitus and notified the Veteran.  He did not appeal.  

2.  Evidence of record at the time of the September 2001 RO decision included: the service treatment records, private medical notes, the report of an August 2000 VA examination for ear disease, and the report of a September 2000 VA audiologic examination.  The August 2000 VA ear disease examination noted the Veteran's complaint of tinnitus and diagnosed "tinnitus bilaterally per patient."  On the September 2000 VA audiologic examination it was noted that the Veteran complained of progressive hearing loss and tinnitus since 1965.  He reported 18 months of electric generator noise exposure in service.  He complained a constant tinnitus in the right ear, described as high frequency, high intensity noise that interfered with sleeping time.  The audiologist did not offer an opinion as to whether the Veteran had tinnitus or its connection to service.  

3.  Since the September 2001 RO decision, the Veteran has repeated his reports of exposure to generator noise during service and that he has had tinnitus since that time.  VA and private audiologists and doctors have noted the Veteran's claim without actually diagnosing tinnitus or associating it with service.  

4.  The evidence received since September 2001 is cumulative and redundant of the evidence of record at the time of the September 2001 decision.  


CONCLUSIONS OF LAW

1.  The September 2001 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

2.  Evidence received since the RO's 2001 decision is not new and material and the Veteran's claim of entitlement to service connection for tinnitus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in August 2006 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  He was notified of the information and evidence that is necessary both to reopen the claim and to establish entitlement to the underlying benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The initial notice letter was provided before the adjudication of his claim in November 2006.  The August 2006 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis of this provision discloses that there are three essential elements which must be met to establish entitlement.  There must be a current disability; there must be disease or injury during service, and there must be a nexus or connection relating the current disability to the disease or injury during service.  Further, the evidence must be competent.  That is, an injury during service may be verified by medical or lay witness statements; however, the presence of a current disability requires a medical diagnosis; and, where an opinion is used to link the current disorder to a cause during service, a competent opinion of a medical professional is required.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 3.303 (2010).  

Review of the claims folder discloses a previous unappealed decision by an RO, in September 2001, denying service connection for tinnitus.  Decisions of an RO which are not appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010)

The United States Court of Appeals for the Federal Circuit has held that this is a jurisdictional matter.  That is, no matter how the RO developed the claim, VA has no jurisdiction to consider the claim unless the appellant submits new and material evidence.  Therefore, whether the RO considered the issue or not, the first determination which the Board must make, is whether the veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Discussion

The evidence of record at the time of the September 2001 RO decision included the service treatment records.  These documented episodes of otitis in July 1966.  The Veteran was treated.  On separation examination, in November 1966, he reported that he had ear pain when working with loud noise.  The examination report showed his ears to be normal.  There was no mention of tinnitus or symptoms such as ringing or buzzing.  

The evidence at the time of the September 2001 decision also included private medical notes covering the period from 1994 to 2005.  They did not connect the Veteran's tinnitus to his active service or to his otitis or hearing loss.  

The Veteran had a VA examination for ear disease in August 2000.  He reported having an ear lavage during hospital treatment.  Afterwards he developed marked swelling and was hospitalized for a few days.  He said that since then he had hearing problems.  He also complained of bilateral tinnitus.  All ear findings were normal.  There was no active disease present in the middle, inner, or external ear.  The diagnosis was a normal ear examination; sensorineural hearing loss suspected, and tinnitus bilaterally per patient.  

On the VA audiometric examination, in September 2000, the Veteran complained of progressive hearing loss and tinnitus since 1965.  He reported a history including suppurative otitis media and 18 months of electric generator noise exposure in service.  He complained of constant tinnitus in the right ear.  It was described as a high frequency, high intensity noise that interfered with sleep.  The examiner did not make any findings, diagnosis, or comments about tinnitus.  

The September 2001 RO decision explained that service connection for tinnitus was denied because the evidence failed to show that tinnitus was incurred or caused by service.  

Since the September 2001 RO decision, extensive evidence has been added to the file.  A VA audiological note of May 2006 reflects a complaint of hearing difficulty and tinnitus, without any findings, diagnosis, or comments of tinnitus.  

The September 2007 VA ear disease examination notes that the Veteran claimed a hearing loss and ringing noise in the ears, worse on the right.  He claimed he was exposed to the noise of electric generators for 9 months while on Okinawa.  He claimed difficulty hearing and understanding.  The ringing noise was said to cause much distress.  The final diagnosis was that the Veteran had no ear infections and that there were sensorineural hearing losses in the right and left ears.  Tinnitus was not diagnosed.  There were no findings or diagnoses of tinnitus or opinions relating it to service or to a service-connected disability.  

On VA audiometric examination, in October 2007, the Veteran reported being exposed to the noise of power generators for 9 months and exposure to artillery noise.  He reported constant right sided tinnitus.  He said that he had tinnitus since a 1965 tympanic membrane perforation.  The diagnosis was of sensorineural hearing loss.  There were no findings, diagnoses, or comments of tinnitus or its onset or cause.  

VA audiology clinic notes of February and April 2008 reflect the Veteran's complaints of tinnitus.  

In a letter dated in October 2008, private physician D. L. R., M.D., wrote that it was plausible that prolonged exposure to generator noise could cause hearing loss.  The physician did not address tinnitus.  

In a December 2009 report, a private audiologist noted that the Veteran had a history of noise exposure and infections in service resulting in perforation of the right tympanic membrane.  He also reported constant tinnitus in the right ear.  The doctor diagnosed a sensorineural hearing loss in each ear.  There were no diagnoses of tinnitus, findings, or opinions as to its cause.  

In December 2009, the Veteran appeared at a hearing and testified that he had an ear infection during service and that he spent most of his time servicing electric generators that made heavy, loud noise.  He stated that he had a ringing in his ears since that time.  

The evidence also contains VA clinical records with complaints of tinnitus, but no findings, diagnoses, or opinions as to cause or onset.  

Similarly, the Veteran has submitted several internet articles and treatises about tinnitus.  However, these do not have sufficient specificity to relate his specific condition to noise exposure in service.  

Conclusion

What was lacking at the time of the 2001 decision was a medical opinion diagnosing tinnitus and linking the tinnitus to the Veteran's active service or to one of his service-connected disabilities, otitis or bilateral hearing loss.  We still do not have such a medical opinion.  While both private and VA medical personnel have considered the Veteran's claims of tinnitus beginning in service, none of them has endorsed his claim of an onset in service or has connected tinnitus to a service-connected disability.  Consequently, we do not have new and material evidence to reopen the claim.  

At the time of the September 2001 denial, there were reports from the Veteran of otitis in service, generator noise exposure in service, and tinnitus in service.  Since that time, he has provided sworn testimony, as well as statements to medical personnel restating his report of otitis and noise exposure in service as well as his claim of tinnitus in service.  This is not new evidence.  It is redundant and cumulative of the evidence that was in the record in 2001.  It is not new and material and does not form a basis to reopen his claim.  

The Veteran has submitted articles and treatises on tinnitus from the internet.  These are too general and do not have sufficient specificity to link his tinnitus to his active service.  Thus, they are not material.  

At the time of the 2001 denial, we had the Veteran's lay statements of a continuity of tinnitus symptoms since service.  His repetition of those statements is redundant and cumulative.  It is not new and material.  

Because we can find nothing received since the 2001 denial that meets the definition of new and material evidence, the claim cannot be reopened and must remain denied.  


ORDER

As new and material evidence has not been received, the Veteran's appeal to reopen a claim of entitlement to service connection for tinnitus is denied.  


REMAND

A notice of award from the Social Security Administration (SSA), dated in March 2008, notified the Veteran of his disability award.  The notice did not specify what the disabling conditions were.  This notice raises the possibility that the SSA medical records might contain relevant information.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that when VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Further, VCAA emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Thus, the SSA records must be obtained for the Veteran's appeals for service connection for a psychiatric disorder and a higher evaluation for his hearing loss.  

A service treatment record dated in July 1966 shows the Veteran had recurrent otitis media of the right ear and experience intense pain.  He was agitated, uncontrollable, and incoherent.  An acute situational reaction manifested by agitation was diagnosed.  The Veteran contends this episode marks the onset of a psychiatric disorder in service.  In December 2007, a private psychiatrist noted that the Veteran complained that his emotional condition was secondary to an acute otitis media since 1965 with ongoing complications, including hearing loss.  Considering the Veteran's complaints and the evidence of record, a current medical examination and opinion should be obtained.  

A July 2009 RO decision granted service connection for a bilateral hearing loss with a noncompensable rating.  In a letter dated in December 2009, the Veteran discussed various aspects of his claims.  He submitted a private audiometric test report and asserted that it showed the hearing loss was more than his latest VA evaluation.  VA must broadly construe communications from claimants.  In this case, the Veteran's assertion that a higher rating was warranted, within a year of the July 2009 decision, must be accepted as a timely notice of disagreement (NOD) with the noncompensable rating assigned by the RO.  The RO did not issue a statement of the case (SOC).  Where a claimant files a NOD and the RO has not issued a SOC, the issue must be remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  A current audiologic examination may also be fruitful.  

Accordingly, the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an initial compensable disability rating for a bilateral hearing loss are REMANDED for the following action:

1.  The agency of original jurisdiction should request a complete copy of the Veteran's medical records from SSA.  The following examinations should be done after a printed copy of the SSA records has been associated with the claims folder.  

2.  The Veteran should be scheduled for a VA psychiatric examination.  The claims folder should be made available to the examiner in conjunction with the examination.  Any tests or studies needed to respond to the following questions should be done.  

a.  What is the Veteran's current psychiatric diagnosis?  Please explain the basis of the diagnosis.  

b.  Is the Veteran's current psychiatric disorder, if any, at least as likely as not due to the acute situational reaction during service, or to any other incident of service?  Please explain.  

c.  Is the Veteran's current psychiatric disorder, if any, at least as likely as not due to his service-connected chronic otitis media and/or his service-connected bilateral hearing loss?  Please explain.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

3.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

4.  The Veteran should be scheduled for a VA audiologic examination.  The examination report should enumerate decibel losses at 1000, 2000, 3000, and 4000 Hertz, as well as speech reception thresholds for each ear.  

5.  Thereafter, the RO should readjudicate the claim of entitlement to an initial compensable disability rating for a bilateral hearing loss in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a statement of the case (SOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


